—Appeal by the defendant from (1) a judgment of the Supreme Court, Kings County (Goldstein, J.), rendered April 6, 1992, convicting her of robbery in the first degree (four counts) under Indictment No. 10716/91, upon a jury verdict, and imposing sentence, and (2) a judgment of the same court, rendered April 6, 1992, convicting her of attempted robbery in the first degree under Indictment No. 10735/91, upon her plea of guilty, and imposing sentence.
Ordered that the judgments are affirmed.
The trial court did not improvidently exercise its discretion in denying the defendant’s motion to sever two of the four robbery counts with which she was charged under Indictment No. 10716/91. The four robberies, committed within a period of six days, were properly joined pursuant to CPL 200.20 (2) (c), and the defendant did not show good cause why separate trials should be ordered (see, People v Simms, 172 AD2d 336; People v McNeil, 165 AD2d 882; People v Ndeye, 159 AD2d 397). Further, we note that the court instructed the jury to consider the evidence of each robbery separately (see, People v Hall, 169 AD2d 778).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Balletta, J. P., O’Brien, Copertino and Pizzuto, JJ., concur.